Citation Nr: 0902393	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  06-03 716A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for chloracne due to Agent 
Orange exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1969 to 
December 1971, including active service in the Republic of 
Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in July 2005, a 
statement of the case was issued in October 2005, and a 
substantive appeal was received in February 2006.  


FINDINGS OF FACT

1.  The veteran served in the Republic of the Vietnam during 
the Vietnam era and is presumed to have been exposed to 
herbicide agents.

2.  Chloracne, or other acneform disease consistent with 
chloracne, was manifested within one year of the veteran's 
last exposure to herbicides.


CONCLUSION OF LAW

Chloracne, or other acneform disease consistent with 
chloracne, is presumed to have been incurred during the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board involves a claim of entitlement to 
service connection for chloracne of the face, back, and 
scalp.  Applicable law provides that service connection will 
be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f).  
Moreover, the diseases listed at 38 C.F.R. § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service, (except for chloracne and acute and 
subacute peripheral neuropathy which must be manifested to a 
degree of 10 percent or more within a year of the last 
exposure to an herbicide agent during service).  38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a)(6)(ii).  These diseases include 
chloracne or other acneform disease consistent with 
chloracne, type II diabetes, Hodgkin's disease, multiple 
myeloma, Non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma.  38 C.F.R. § 
3.309(e).  In addition, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has determined that 
a veteran is not precluded from establishing service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The veteran's service medical records are silent as to any 
skin disabilities or treatments.  His exit examination noted 
his skin as normal.  

In January 1995, a private physician noted an erythematous 
maculopapular rash that was hive-like or urticarial.  A 
facial rash was again noted in April 1996 and July 1996.  In 
August 2001, a private physician described the rash as 
contact dermatitis.  

The veteran was afforded two VA examinations dated August 
2004 and May 2005.  The August 2004 examination specifically 
addressed the issue of Agent Orange exposure.  The exam found 
that the patient had some blackheads and cysts on the face 
with some indurated areas consistent with chloracne.  The 
examiner reinforced this finding in a September 2004 letter.  
In May 2005, a different VA examiner found that it is 
unlikely that the veteran suffers chloracne or other Agent 
Orange related condition.  He noted the absence of pustules 
or cysts, the occurrence of blisters, and the response to 
topical steroids as reasons for his determination.  

The veteran has stated that he was treated in 1971 for a skin 
disability although no records were found at the VAMC 
Minneapolis.  He also stated that he had the disability in 
service but thought his skin was simply getting worse 
similarly to the skin of other people his age.  After getting 
out of the service, his family noticed the change in his 
skin.  He provided many lay statements corroborating the 
existence of a rash on his face.  In January 2005, the 
veteran's brother stated that the facial sores have gone back 
many many years.  In April 2006, his brother stated that 
"[s]ince [the veteran's] return he has had to deal with a 
constant rash on his face and his body...."  In January 2006, 
his sister stated that "he came home and over the years his 
face has become deformed at times with blackheads and 
whiteheads and a terrible looking rash."  She also pointed 
out that the rash was not constant and would be worse at 
times.  

Although lay persons are not competent to provide evidence 
regarding diagnosis or etiology, they are competent to 
provide evidence regarding injury and symptomatology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The veteran's 
statements that his skin disability has continuously 
presented the same symptoms from his time of service with 
fluctuations only in the severity of the symptoms must be 
considered competent evidence.  

The VA examinations provide opposing viewpoints on the exact 
diagnosis of the veteran's skin disability.  The August 2004 
examination specifically addressed the issue of Agent Orange 
exposure.  The exam found that the patient had some 
blackheads and cysts on the face with some indurated areas 
consistent with chloracne.  The examiner reinforced this 
finding in a September 2004 letter.  In May 2005, a different 
VA examiner found that it is unlikely that the veteran 
suffers chloracne or other Agent Orange related condition.  
He noted the absence of pustules or cysts, the occurrence of 
blisters, and the response to topical steroids.  

At this point the Board believes it reasonable to take 
judicial notice of a recurring theme seen in many skin 
disability cases; specifically, many skin disorders appear to 
go through periods of remission and flare-ups.  With this in 
mind, the May 2005 finding of no pustules or cysts, and the 
August 2004 finding of blackheads and cysts may be viewed as 
not necessarily inconsistent with the nature of skin 
disorders.  The Board also takes note that the pertinent 
regulation does nor limit the presumption to chloracne, but 
also includes other acneform disease consistent with 
chloracne.  This seems to anticipate that there may be some 
medical disagreement regarding a specific diagnosis of 
chloracne and shows that the regulation was drafted to 
include skin disorders consistent with chloracne.  Further, 
some weight must also be given to the veteran's own 
statements and supporting statements of first hand witnesses.  

After reviewing the totality of the evidence, the Board finds 
that the evidence is at least in equipoise with regard to the 
question of whether the veteran suffers from chloracne, or 
other acneform disease consistent with chloracne, was caused 
by exposure to Agent Orange.  After thorough review of the 
evidence currently of record, the Board is led to the 
conclusion that the evidence permits a favorable 
determination in this case.  38 U.S.C.A. § 5107(b).

In closing, there is no need to undertake any review of 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA) and implementing regulations in this case since there 
is no detriment to the veteran as a result of any VCAA 
deficiency in view of the fact that the full benefit sought 
by the veteran is being granted by this decision of the 
Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).




ORDER

Entitlement to service connection for chloracne, or other 
acneform disease consistent with chloracne, is warranted.  
The appeal is granted.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


